ORDER

PER CURIAM.
Defendant appeals his conviction, by a jury, of delivery of a controlled substance. § 195.211, RSMo Supp.1993. He was sentenced as a persistent offender to fourteen years imprisonment. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An extended opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.-16(b).